Carley, Judge.
In several related enumerations of error appellant, defendant below, urges that the issue of appellee’s recovery on a theory of quantum meruit was erroneously submitted to the jury and that the verdict based on this theory of recovery is without evidence to support it. The basis for this contention is that appellee failed to show an evidentiary basis for such recovery. Our review of the transcript reveals, however, that appellant’s arguments in this regard are without merit. There was sufficient evidence of the quantum meruit value of appellee’s services to appellant to warrant the submission of the case to the jury on this theory of recovery and to support the verdict. Mitchell & Pickering v. Louis Isaacson, Inc., 139 Ga. App. 733, 734 (1) (229 SE2d 535) (1976).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.